DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 09 Jun 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks Page 7 line 11, filed 09 Jun 2021, with respect to the rejection(s) of claim(s) 1, 12 and 18 under obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fripp (WO 2019/164499) – ‘Swellable Metal for Swell Packer’.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 9, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fripp (WO 2019/164499).
Regarding claim 1, Fripp discloses a method for traversing an expandable metal sealing element (#600) comprising positioning an expandable metal sealing element (Fig 7 #600) in a wellbore (Page 8 line 6 – “the swellable metal sealing elements may be used to form a seal between any adjacent surfaces in the wellbore”); 

wherein the reactive metal comprises a metal selected from the group consisting of magnesium, calcium, aluminum, tin, zinc, beryllium, barium, manganese, and any combination (Page 5 line 4) thereof, disposing (Page 13 line 3 – “The swellable metal sealing elements 15 may swell around any line #610 that may be present, and as such, line 610 may still function and successfully span the swell packer #600 even after setting”) a line in the void, 
contacting the expandable metal sealing element with a fluid that chemically reacts with the reactive metal to produce a reaction product (Page 4 line 18 – “The swellable metals swell by undergoing metal hydration reactions in the presence of brines to form metal hydroxides”) having a volume greater (Page 4 line 19 – “metal hydroxides occupies more space than the base metal reactant”) than the reactive metal, wherein the reaction product is chemically distinct (‘metal hydroxides’) from the reactive metal, wherein the reaction product forms an irreversible seals (Page 8 line 23) around the line (Page 13 line 3) while it is disposed in the void.
Regarding claim 12, Fripp discloses a reactive metal (Fig 7 #15) comprising a metal selected from the group consisting of magnesium, calcium, aluminum, tin, zinc, beryllium, barium, manganese, and any combination thereof (Page 5 line 3), 
a void (Fig 7 #605) extending axially (Fig 7) through at least a portion of the expandable metal sealing element (Fig 7 #600), 

wherein the reactive metal (#15) is configured to chemically react (Page 4 line 18) with a fluid (Page 4 line 19 – “brines”) to produce a reaction product (Page 4 line 19 – “metal hydroxides”) having a volume greater (Page 4 line 19 – “occupies more space than the base metal reactant”) than the reactive metal, 
wherein the reaction product is chemically distinct (Page 4 line 18) from the reactive metal, 
wherein the reaction product forms (Page 13 line 3) an irreversible seal (Page 13 line 2 –“elements #15 may swell and close gaps #605 allowing an annular seal to be produced”) around the line (#610) while it is disposed in the void (#605), 
wherein the expandable metal sealing element is configured (Page 4 line 18) to chemically react with the fluid (“brine”) while in a wellbore to form the irreversible seal (Page 8 line 25) around (Page 13 line 2) the line (#610) in the wellbore (Page 8 line 6).
Regarding claim 18, Fripp discloses a system for forming a seal in a wellbore, the system comprising: 
an expandable metal sealing element (Fig 7 #600) comprising a reactive metal (Fig 7 #15) comprising a metal selected from the group consisting of magnesium, calcium, aluminum, tin, zinc, beryllium, barium, manganese, and any combination thereof (Page 5 line 4), 
wherein the expandable metal sealing element (#600) is and disposed on a conduit (Fig 7 #10 or #61) in a location (“wellbore” – Page 14 line 6), 

wherein the reaction product is chemically distinct (Page 4 line 18) from the reactive metal, 
wherein the expandable metal sealing element (#600) further comprises a void (#605) extending axially through at least a portion of the expandable metal sealing element (#600), a line (#610) disposed in the void, 
wherein the reaction product forms an irreversible (Page 8 line 25) seal around (Page 13 line 4) the line while it is disposed in the void (#605) in the wellbore, and the conduit (#610).
Regarding claim(s) 3, 14 and 20, Fripp discloses wherein the void (#605) is on the interior surface (Fig 7) of the expandable metal sealing element (#15).
Regarding claim(s) 4 and 15, Fripp discloses wherein the void (#605) is disposed through a body of the expandable metal sealing element (Fig 7 #600).
Regarding claim 9, Fripp discloses wherein an endplate (Fig 7 #20) is coupled to an end (Fig 7 left and right) of the expandable metal sealing element (#600) and the endplate retains the line (#610) in the void.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 2, 5, 8, 10, 11, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp in view of Nutley (USP 8,083,000).
Regarding claim(s) 2, 13 and 19, Fripp discloses claim(s) 1, 12 and 18 however discloses wherein the void (#605) is on the interior surface of the expandable metal sealing element; therefore Fripp does not explicitly disclose wherein the void is on the exterior surface of the expandable metal sealing element.
Nutley discloses wherein the void (Fig 2 #18) is on the exterior surface (Fig 2 #20) of the expandable metal sealing element (Fig 2 #100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Nutley to modify the location of the void to the exterior surface for the purpose of eliminating poor contact, mechanical weaknesses in the cable or line and corrosion or leak paths of cable or line segments that were integrated into the conventional packer body, by creating the void on the external surface wherein the line or conduit can be sealed by the inclusion of an insertable cap or plug (#24).
Regarding claim 5, Nutley of the combination discloses wherein a clamp (Col 4 line 9 – “the insert may comprise a clip-on member that clips around a cable or line”) covers the void while the line is disposed in the void.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Nutley, to modify the invention of the combination such that the conduit/line would need to be secured to the tubular by some well-known and available method.
claim(s) 8 and 17, Fripp discloses claim(s) 1 and 12; however does not disclose wherein the expandable metal sealing element further comprises a closeable flange that closes to cover the void while the line is disposed in the void.
Nutley teaches wherein the expandable metal sealing element (Fig 3 #15) further comprises a closeable flange (Fig 3 #24 – insert) that closes to cover the void (Fig 3 #18) while a line (Fig 3 #22) is disposed in the void.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Nutley, to modify the sealing outer surface of the swellable seal and provide for the elimination of poor contact, mechanical weaknesses in the cable and corrosion or leak paths of line segments that were integrated into the conventional packer body, by creating the void on the external surface wherein the line or conduit can be sealed by the inclusion of an insertable cap or plug (#24).
Regarding claim(s) 10 and 11, Fripp discloses the method of claim 1; however does not disclose wherein a wedge is inserted into the void after the line is disposed in the void; and wherein the wedge retains the line in the void.
Nutley teaches wherein a wedge (Fig 13 #310) is inserted into the void (Fig 13 #306) after the line (#22 is shown in Fig 18) is disposed in the void; and wherein the wedge retains the line in the void.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Nutley, to modify the shape of the insertable cap or plug to secure the cable/line against the wellbore tubular 
.
Claim(s) 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp in view of Kannan et al. (USP 8,434,571).
Regarding claim(s) 6 and 16, Fripp discloses claim(s) 1 and 12; however does not explicitly discloses wherein a bolt traverses the void and prevents the line from being removed from the void.
Kannan teaches a wherein a bolt (Fig 4 #32) traverses the void (Fig 4 – unref) and prevents a line (#20) from being removed from the void.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Kannan, to modify the conduits/lines to the outer surface of the well tool and secure the conduits/lines with a bolt that prevents the conduits/lines from being removed from the void for the purpose of eliminating poor contact, mechanical weaknesses in the cable or line and corrosion or leak paths of cable or line segments that were integrated into the conventional packer body.
Regarding claim 7, the combination of Fripp and Kannan disclose the method of claim 6; however the combination does not disclose, teach or suggest wherein the bolt comprises a second reactive metal. 
It would have been obvious that Kannan’s element (#32) would be selected from the finite number of available materials used as a bolt or screw. Metal being one of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/R.R.R/           Examiner, Art Unit 3672 
30 Aug 2021